 1

 2

 3

 4                        UNITED STATES DISTRICT COURT
 5                                EASTERN DISTRICT OF CALIFORNIA
 6
      GULAMNABI VAHORA,                                  Case No. 1:16-cv-01624-SKO
 7
                          Plaintiff,                     ORDER RE PLAINTIFF’S REQUEST
 8                                                       FOR JUDICIAL NOTICE
              v.
 9                                                       (Doc. 174)
10
      VALLEY DIAGNOSTICS LABORATORY,
11    INC., et al.,

12                   Defendants.
      _____________________________________/
13

14                                                ORDER

15          On May 17, 2019, a jury returned a verdict in favor of Plaintiff and judgment was entered
16 on May 21, 2019. (Docs. 152, 153.) On June 4, 2019, Defendants filed post-trial motions. (Docs.

17 155, 156.) Defendant Naeem Qarni filed a notice of bankruptcy filing on June 21, 2019, and the

18 Court vacated the hearing on the post-trial motions and directed the parties to brief the issue of

19 whether the automatic stay under 11 U.S.C. § 362(a) would apply to stay this case. (See Docs. 162,

20 163, 165.)

21          On August 27, 2019, Plaintiff filed a request for judicial notice attaching an order entered in
22 Naeem Qarni’s bankruptcy case, case number 19-12679 in the United States Bankruptcy Court for

23 the Eastern District of California, ruling on a motion for relief from the automatic stay. (Doc. 174.)

24 The bankruptcy court’s order, in relevant part, states as follows:

25
            The Motion is granted-in-part, hereby lifting the automatic stay prospectively to the
26          debtor Naeem Qarni, to allow completion through final judgment of the pending
            federal district court action against the debtor Naeem Qarni and Valley Diagnostics
27          Laboratory, Inc., Case No. 1:16-cv-01624-SKO. The movant may file, defend, and
28
              litigate any post-judgment motions or appeals in the action, Case No. 1:16-cv-01624-
 1
              SKO.
 2
      (Doc. 174 at 6.)
 3
              The Court takes judicial notice of the contents of the bankruptcy court’s order. See Reyn’s
 4
      Pasta Bella, LLC v. Visa USA, Inc. 442 F.3d 741, 746 n.9 (9th Cir. 2006). The bankruptcy court
 5

 6 having granted relief from the automatic stay under 11 U.S.C. § 362(a) to allow this case to proceed

 7 to finality, the post-trial motions will proceed.

 8            Having reviewed preliminarily the papers filed in connection with the post-trial motions,
 9
      (Docs. 155, 156), the Court finds the matters suitable for decision without oral argument pursuant
10
      to Local Rule 230(g). Accordingly, the hearing on the motions will not be set, and a written
11
      decision will issue as soon as is practicable.
12

13

14 IT IS SO ORDERED.

15
     Dated:     September 2, 2019                                 /s/   Sheila K. Oberto             .
16                                                      UNITED STATES MAGISTRATE JUDGE

17

18

19

20

21

22

23

24

25

26
27

28

                                                       2
